 Case 1:20-cv-00613-LO-TCB Document 9 Filed 10/20/20 Page 1 of 4 PageID# 42




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


   United States of America,

          V.


                                                             Case No. 1:20-cv-613
   Real Property and Improvements
                                                             Hon. Liam O'Grady
   Known As 35 Queensland Lane North,
   Plymouth,Minnesota 55477,

                          Defendant in rent.


                       AGREED INTERLOCUTORY SALE ORDER

       The Court, having considered the joint motion of the parties for an interlocutory sale of

the defendant property, and for good cause shown,

       ORDERS,ADJUDGES,AND DECREES that:

   1. The Joint Motion for Interlocutory Sale ofProperty is granted.

   2. The defendant property, real property and improvements located at 35 Queensland Lane

       North, Plymouth, Minnesota 55477, will be sold pursuant to the terms set forth in the

       Joint Motion for Interlocutory Sale of Property as follows:

          a. Casey Kirschner will sell the property in a commercially reasonable manner,

               through the hiring of a Realtor who shall list the property for sale on the Multiple
               Listing Service. Casey Kirschner must deal with said Realtor in an arms-length
               transaction. Any commission or fees/costs of any sort to be paid to the
               aforementioned Realtor cannot exceed the average such commission/fee/cost for
               such services in the Plymouth, Minnesota area.

          b. Casey Kirschner agrees to provide the United States with reasonable access to the

               defendant property to conduct any inspections or appraisals. Casey Kirschner
Case 1:20-cv-00613-LO-TCB Document 9 Filed 10/20/20 Page 2 of 4 PageID# 43
Case 1:20-cv-00613-LO-TCB Document 9 Filed 10/20/20 Page 3 of 4 PageID# 44
Case 1:20-cv-00613-LO-TCB Document 9 Filed 10/20/20 Page 4 of 4 PageID# 45
